Title: To Benjamin Franklin from [William Pulteney], 29 March 1778
From: Pulteney, William Johnstone
To: Franklin, Benjamin


Pulteney, when he returned from his self-appointed mission to Franklin, found Whitehall more receptive than it had been. The French Ambassador left London on March 19, and war was clearly in the offing; any last-minute chance to avert it seemed worth investigating. The government outlined some proposals as a basis of negotiation, and on the 26th the King reluctantly approved them. On the 29th Pulteney was back in Paris and discussing the proposals with Franklin. The underlying British premise, the Doctor wrote him on the 30th, made any treaty impossible; but the letter was apparently not sent, and the discussions may have gone on. When Deane left for home on the 31st, he carried with him a copy of the terms Pulteney had brought, to show them to Gérard. The decisive interview between Pulteney and Franklin took place in Alexander’s presence, and apparently before Deane’s departure. Although Franklin again pronounced the terms unacceptable, he offered if desired to consult his two colleagues. No point in that, Pulteney replied; “the reasons that weigh with you will also weigh with them.” He asked to bury the whole matter in oblivion, and Franklin agreed. On April 4 Alexander suggested a meeting that day, and sent an enclosure to the Doctor that he asked to have back, uncopied, “in case no business be done”; the banker had, it seems, not yet despaired of success. Franklin had. On the 7th he wrote Deane to burn the copy given him; North’s emissary had gone home, and all record of his mission was to be expunged. Pulteney was less scrupulous: the terms found their way into the hands of his brother, George Johnstone, one of the members of the Carlisle commission. Johnstone had even fewer scruples. Soon after he arrived in America he wrote an acquaintance there that Franklin, on March 29, had examined the terms the commissioners brought and pronounced them “beneficial to North America, and such as she should accept.” This wild distortion was laid before Congress.
 
Sunday Morning, March 29, 1788 [i.e.., 1778]
Mr. Williams returned this morning to Paris, and will be glad to see Dr. Franklin, whenever it is convenient for the Doctor, at the Hotel Frasiliere[?] Rue Tournon. It is near the Hotel where he lodged when the Doctor saw him a fortnight ago. He does not propose to go abroad, and therefore the Doctor will find him at any hour. He understands that Mr. Alexander is not yet returned from Dijon, which he regrets.
